DETAILED ACTION
The instant application having Application No. 16/819,303 filed on 3/16/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “first output unit” and “second output unit” recited in Claim 1 and “activation function arithmetic processing unit” recited in Claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites “at least one register connected to the at least one first multiply-accumulate arithmetic unit” followed by “the register” in line 15 and “the registers” in line 19.  It is unclear how “the register” and “the registers” antecedently relate to the “at least one register”.  For examination purposes, the Examiner interprets “the register” in line 15 and “the registers” as reading “the at least one register”.

As per Claim 2, it recites “arithmetic processing to be executed by the first multiply-accumulate arithmetic units” and “arithmetic processing to be executed by the second multiply-accumulate arithmetic units”.  There is insufficient antecedent basis for these limitations in the claim.  Moreover, it is unclear which (if any) of the operations recited in Claim 1 qualify as the “arithmetic processing to be executed” by the first and second multiply-accumulate arithmetic units.  For examination purposes, the Examiner interprets the “arithmetic processing to be executed” to mean the multiply and add operations performed by the claimed units.

As per Claim 3, it recites “the number of arithmetic operations constituting arithmetic processing P1…”, “the number of arithmetic operations constituting arithmetic processing P2…”, “the number of parallel arithmetic processing L1…” and “the number of parallel arithmetic processing L2…”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the Examiner interprets the claim as meaning each multiply-accumulate arithmetic unit executes a number of the multiply and add operations recited in Claim 1, and that a number of the operations performed by the first and second units overlap one another.

As per Claim 4, it recites “the number of pipelines C1” and “the number of pipelines C2”.  There is insufficient antecedent basis for these limitations in the claim.

As per Claim 8, it recites “at least one activation function arithmetic processing unit” between the first MAC unit and the register, or between the register and the second MAC unit.  However, this causes the connections/operations of Claim 1 to become unclear and indefinite.  For instance, Claim 1 recites outputting the plurality of sums added by the first adder to the register as a plurality of second input variables, and a second multiplier that calculates products of the second input variable held in the registers.  In other words, the first adder directly outputs to the register(s), which in turn directly output to the second multiplier.  Therefore, it is unclear how an activation function arithmetic processing unit can be placed in between these direct connections.

As per Claim 9-12, they generally recite that the first MAC unit in Claim 1 is a plurality of first MAC units and/or the second MAC unit in Claim 1 is a plurality of second MAC units.  However, this causes the connections/operations of Claim 1 to become unclear and indefinite.  For instance, it is unclear if all of the plurality of first MAC units output second input variables to the register(s), or if all of the plurality of second MAC units operate on the second input variable from the register(s).  The Examiner suggests clarifying in Claim 1 that “wherein each of the first multiply-accumulate arithmetic units has…” and “each of the second multiply-accumulate arithmetic units has…”, which remedies the deficiency of Claims 9-12 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 13, it recites a method comprising calculating products of variables and calculating sums of the products, and holding the plurality of sums as variables.
Under Prong One of Step 2A of the current USPTO guidance (see MPEP § 2106), the claim recites steps that, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and/or (2) performance of the claim’s limitations in the mind.  For example, the claim fails to recite the use of a machine, computer, or any computer components.  Thus, each of the method steps described above may be performed mentally, i.e. with pen and paper).  Moreover, calculating products of variables and sums of products are explicitly mathematical computations.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “outputting the plurality of sums…as a plurality of output values”.  However, this step is recited at a high level of generality (i.e. as a general means of outputting results from an algorithm/abstract idea), and thus fails to impose a meaningful limit on the remaining method steps.  The step could be attached to any calculation or algorithm, and thus amounts to insignificant extra-solution activity.  The claim also recites “at least part of arithmetic processing to be executed in the second arithmetic step is executed in parallel with arithmetic processing to be executed in the first arithmetic step”.  However, the limitation as claimed is a further mental or mathematical concept that fails to make the claim any less abstract.  For instance, a person could perform the arithmetic processing of the claimed first and second arithmetic steps in parallel mentally or with pen and paper, e.g. by performing a calculation or portion of the calculations of the first arithmetic step, then performing a calculation or portion of the calculations of the second arithmetic step, and continuing on in this manner.  Therefore, viewed separately or in combination, the claim does not include additional elements that impose a meaningful limit(s) on the judicial exception.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, generically outputting data from a judicial exception represents mere data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US 2017/0116495).

As per Claim 1, Nomura discloses a neural network arithmetic processing device (Figures 1-2 and Paragraphs 0004, 0020-0021 and 0045-0046, a convolutional neural network (CNN) processing unit);
comprising: at least one first multiply-accumulate arithmetic unit (Abstract and Figure 2, first product-sum calculation circuit 200); 
at least one register connected to the at least one first multiply-accumulate arithmetic unit (Figures 2, 4 and Paragraphs 0062 and 0126-0127, ring buffers 212 are connected to the output from accumulators 208 wherein each ring buffer comprises multiple registers); 
and at least one second multiply-accumulate arithmetic unit connected to the at least one register (Figure 2, the ring buffers 212 output values for processing by the second product-sum calculation circuit, i.e. multipliers 213 and accumulators 214); 
wherein the first multiply-accumulate arithmetic unit has a first memory that stores a plurality of first input variables, a second memory that stores a plurality of pieces of first weight data, at least one first multiplier that calculates a plurality of products of the first input variables and the first weight data, at least one first adder that calculates a plurality of sums of the products multiplied by the at least one first multiplier, and at least one first output unit that outputs the plurality of the sums added by the at least one first adder to the register as a plurality of second input variables (Figures 2, 5, 15 and Paragraphs 0056, 0058-0059, 0068-0071, 0075, 0125-0127, first product-sum calculation circuit comprises input data storage unit 203, weight storage unit 202, and multipliers 207 and accumulators 208 which multiply a plurality of pairs of inputs and weights according to a first kernel size and sums the products, wherein accumulators comprise an output node – see Fig. 5 – which outputs the accumulated sum(s) to the second product-sum calculation circuit at the end of a “product-sum calculation processing section” as shown in Figure 15);
and the second multiply-accumulate arithmetic unit has a third memory that stores a plurality of pieces of second weight data, at least one second multiplier that calculates a plurality of products of the second weight data and the second input variables held in the registers, at least one second adder that calculates a plurality of sums of the products multiplied by the at least one second multiplier, and at least one second output unit that outputs the plurality of sums added by the at least one second adder as a plurality of output values (Figures 2, 5, 15 and Paragraphs 0056, 0058-0059, 0068-0071, 0075, 0125-0127, second product-sum calculation circuit comprises storage unit 210 for storing a plurality of weight coefficients, and multipliers 213 and accumulators 214 which multiply a plurality of pairs of weights and inputs from the ring buffers 212 and sums the products, wherein accumulators comprise an output node – see Fig. 5 – which outputs the accumulated sums).

As per Claim 2, Nomura discloses the neural network arithmetic processing device according to claim 1, wherein at least part of arithmetic processing to be executed by the second multiply-accumulate arithmetic units is executed in parallel with arithmetic processing to be executed by the first multiply-accumulate arithmetic units (Figure 15 and Paragraphs 0017, 0070 and 0117, the product-sum calculation circuits operate in parallel).

As per Claim 3, Nomura discloses the neural network arithmetic processing device according to claim 2, wherein, in a case where the number of arithmetic operations constituting arithmetic processing P1 to be executed by the first multiply-accumulate arithmetic unit 10 is (n+1) (where n is an integer equal to or greater than 0), and the number of arithmetic operations constituting arithmetic processing P2 to be executed by the second multiply-accumulate arithmetic unit is (q+1) (where q is an integer equal to or greater than 0), the number of parallel arithmetic processing L1 of the arithmetic processing P1 to be executed by the first multiply-accumulate arithmetic unit is a divisor of the number of arithmetic operations (n+1), and the number of parallel arithmetic processing L2 of the arithmetic processing P2 to be executed by the second multiply-accumulate arithmetic unit is a divisor of the number of arithmetic operations (q+1) (Figure 15, wherein the “product-sum calculation processing section” applies to both product-sum arithmetic circuits, and both circuits operate on the same clock signal/frequency, thus the number of arithmetic operations executed by both circuits during the “product-sum calculation processing section” are equal and entirely in parallel; in other words, the first circuit and the second circuit both perform x operations entirely in parallel, and x is necessarily a divisor of x).

As per Claim 6, Nomura discloses the neural network arithmetic processing device according to claim 3, wherein a timing at which the arithmetic processing to be executed by the second multiply-accumulate arithmetic unit ends is the same as a timing at which the arithmetic processing to be executed by the first multiply-accumulate arithmetic unit ends (Figure 15, each “product-sum calculation processing section” begins and ends at the same time).

As per Claim 9, Nomura discloses the neural network arithmetic processing device according to claim 2, wherein the at least one first multiplier is a plurality of first multipliers, and the at least one first adder is a plurality of first adders (Figures 2 and 5, multipliers 207 and accumulators 208 wherein each accumulator comprises an adder).

As per Claim 10, Nomura discloses the neural network arithmetic processing device according to claim 2, wherein the at least one second multiply-accumulate arithmetic unit is a plurality of the second multiply-accumulate arithmetic units, and the plurality of the second multiply-accumulate arithmetic units operate in parallel with the at least one first multiply-accumulate arithmetic unit (Figures 19-20, second and third product-sum calculation circuits 220 and 1900, which perform the “product-sum calculation processing section” in parallel with the first product-sum calculation circuit 200).

As per Claim 11, Nomura discloses the neural network arithmetic processing device according to claim 2, wherein the at least one first multiply-accumulate arithmetic unit is a plurality of the first multiply-accumulate arithmetic units, and the plurality of the first multiply-accumulate arithmetic units operate in parallel with the at least one second multiply-accumulate arithmetic unit (Figures 19-20, first and second product-sum calculation circuits 200 and 220 comprise a plurality of first circuits, wherein third product-sum calculation circuit 1900 comprises a second circuit, wherein first and second product-sum calculation circuits 200 and 220 perform the “product-sum calculation processing section” in parallel with the third product-sum calculation circuit 1900).

As per Claim 13, Nomura discloses a neural network arithmetic processing method comprising: a first arithmetic step of calculating a plurality of products of first input variables and first weight data and calculating a plurality of sums of the products; a holding step of holding the plurality of sums calculated in the first arithmetic step as a plurality of second input variables; a second arithmetic step of calculating a plurality of products of second weight data and the second input variables and calculating a plurality of sums of the products; and a second output step of outputting the plurality of sums calculated in the second arithmetic step as a plurality of output values, wherein at least part of arithmetic processing to be executed in the second arithmetic step is executed in parallel with arithmetic processing to be executed in the first arithmetic step (Abstract and Figures 2, 5, 15 and Paragraphs 0017, 0056, 0058-0059, 0068-0071, 0075, 0125-0127 and 0117, first product-sum calculation circuit comprises input data storage unit 203, weight storage unit 202, and multipliers 207 and accumulators 208 which multiply a plurality of pairs of inputs and weights according to a first kernel size and sums the products, wherein each accumulator comprises an output register for holding the sums and for outputting the accumulated sum(s) to the second product-sum calculation circuit at the end of a “product-sum calculation processing section” as shown in Figure 15, wherein the second product-sum calculation circuit multiplies a plurality of pairs of weights and inputs from the first product-sum circuit and sums and outputs the resulting products, wherein the product-sum calculation circuits operate in parallel).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 2020/0076435) – discloses a plurality of interconnected multiply-accumulator circuits which can perform neural network operations, wherein each circuit comprises a weight memory, two multipliers and two accumulators for accumulating a plurality of first products, and summing/accumulating the first products with a plurality of second products.  The multiply-accumulator circuits are interconnected/pipelined via load/store registers and shadow registers, which provide for flexibly interconnecting the circuits i.e. in a plurality of configurations.
Matsui (US 5,904,731) – discloses a product-sum device suitable for performing FIR or IIR filtering operations, comprising a first multiply-accumulate (MAC) circuit comprising an input data memory and a coefficient memory each for storing a plurality of data items, wherein the first MAC circuit comprises a result latch at the output of the accumulator which can be routed (via a selector) to the second MAC circuit, which is of the same architecture as the first MAC circuit.
Gardner et al. (US 5,216,751) – discloses a plurality of neuron circuits, each comprising a weight memory storing a plurality of weights and performing a multiply-accumulate operation with an input word.  Each neuron circuit performs a multitude of additional operations prior to outputting a result to an adjacent neuron circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182